DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the volatile organic compound" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/350,404(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 17/350,404 encompasses the scope of instant claims 1-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickersham, Jr. (US 3,567,536) in view of Dye et al. (US 2009/0321001).
With regards to claim 20, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." (MPEP 2111.03 (III))
Wickersham discloses a sealed storage tank for fuel (abstract, column 2, lines 6-45, column 3, lines 35-45, column 4, lines 8-31) comprising a polymeric layer (11 from Fig. 2) and a fibrous scrim layer (10 from Fig. 2) directly contacting the polymeric layer (10 and 11 are in direct contact, see Fig. 2), further comprising a vent, a port, a valve, or combination thereof extending through the polymeric layer and fibrous scrim (12 and spout not numbered from Fig. 2, column 4, lines 8-31), further comprising a barrier layer disposed adjacent to an interior of the tank (7 from Fig. 2), wherein the barrier layer comprises ethylene vinyl alcohol, a polyketone, a polyester, a polyvinylidene fluoride, a polyvinylidene chloride, a metalized film, copolymers there, or a mixture thereof (column 2, lines 17-29), further comprising a liquid, a solid, a slurry, or a mixture thereof, disposed within the sealed storage tank (since fuel is disclosed, abstract, column 2, lines 17-42).
Wickersham does not disclose a polymeric layer, polyethylene, having a thickness in a range of from about 0.05 mm to about 1 mm; and a fibrous scrim layer directly contacting the polymeric layer, the fibrous scrim layer having a denier value in a range of from about 500 denier to about 1500 denier.
Dye discloses a fuel tank (paragraphs [0001], [0042]) comprising a polymeric layer, polyethylene (paragraphs [0019], [0024], [0026]), having a thickness in a range of from about 0.05 mm to about 1 mm (paragraphs [0034 – 0035]); and a fibrous scrim layer directly contacting the polymeric layer, the fibrous scrim layer having a denier value in a range of from about 500 denier to about 1500 denier (paragraphs [0021]) for the purpose of providing improved weatherability (paragraph [0029]) and improved adhesion (paragraphs [0015 – [0016]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a polymeric layer, polyethylene, having a thickness in a range of from about 0.05 mm to about 1 mm; and a fibrous scrim layer directly contacting the polymeric layer, the fibrous scrim layer having a denier value in a range of from about 500 denier to about 1500 denier in Wickersham in order to provide improved weatherability and improved adhesion as taught or suggested by Dye.
Dye discloses wherein the thickness of the polymeric layer is in a range of from about 0.20 mm to about 0.30 mm (paragraphs [0034 – 0035]), wherein the polymeric layer comprises a polyolefin, a polyketone, a polyester, a polyamide, ethylene vinyl alcohol, a polyvinylidene fluoride, a polyvinylidene chloride, a polyvinyl alcohol, a polytetrafluoroethylene, copolymers thereof, or a mixture thereof (paragraphs [0020], [0024]), wherein the fibrous scrim layer has a denier value in a range of from 700 to 1200 denier (paragraphs [0021]), wherein the fibrous scrim is at least partially embedded in the polymeric layer (paragraph [0031]).
	Wickersham discloses wherein the fibrous scrim comprises a woven or non-woven material comprising fiber glass, nylon, cotton, cellulosic fiber, wool, rubber, a polyester, a carbon fiber, a polyolefin, a coextruded material, or a mixture thereof (column 2, lines 6-45), wherein the fibrous scrim comprises a plurality of openings bounded by individual fibers of the fibrous scrim, the openings independently comprising a circular shape, triangular shape, quadrilateral shape, or pentagonal shape (since net or woven is at least circular or quadrilateral, column 2, lines 6-45).
	Wickersham does not disclose a tank having a volume up to about 200,000 liters.  However, finding the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to have provided a tank having a volume up to about 200,000 liters in order to provide a tank that can store more fuel.
	Wickersham does not disclose the permeability recited in claim 9.  However, finding the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have provided applicants the permeability recited in claim 9 in order to provide improved gas barrier properties.
	Wickersham does not disclose a tank wherein a thickness of the barrier layer is in a range of from about 0.005 mm to about 0.05 mm.  However, finding the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have provided applicant’s recited thickness for the barrier layer in order to provide lower costs or improved barrier properties.
	Although it is optional that the polymeric layer is translucent or transparent, it would have been obvious to provide a translucent or transparent polymer layer in order to view the contents of the tank and/or damage to the interior layers of the tank.
Claim(s) 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickersham, Jr. (US 3,567,536) in view of Dye et al. (US 2009/0321001), as applied to claims 1-5, 9, 11-20 above, and further in view of Zhang et al. (2010/0129576).
Wickersham does not disclose wherein the polymeric layer comprises an additive comprising a plasticizer additive, an antistatic additive, an antioxidant additive, a UV-resistance additive, or a mixture thereof, wherein the additive is present in the polymeric layer in a range of from about 0.05 wt% to about 10 wt%, wherein the plasticizer comprises bis(2- ethylhexyl) phthalate, bis(2-propylheptyl) phthalate, diisonony] phthalate, di-n-buty] phthalate, butyl benzyl phthalate, diisodecy] phthalate, dioctyl phthalate, diethyl phthalate, diisobutyl phthalate, di-n-hexy] phthalate, trimethyl trimellitate, tri-(2- ethylhexyl]) trimellitate, tri-(n-octyl,n-decyl) trimellitate, tri-(heptyl,nonyl) trimellitate, n-octyl trimellitate, bis(2-ethylhexyl)adipate, dimethyl] adipate, monomethy] adipate, dioctyl adipate, dibutyl sebacate, dibutyl maleate, diisobutyl maleate, triethyl citrate, acetyl triethyl citrate, tributyl citrate, acetyl tributy] citrate, trioctyl citrate, acetyl trioctyl citrate, trihexyl citrate, acetyl trihexy] citrate, butyryl trihexyl citrate, trimethyl] citrate, or a mixture thereof.
Zhang discloses a fuel tank (paragraph [0089]) comprising a polymer layer (paragraphs [0014], ) and a scrim layer (paragraphs [0016], [0083]) wherein the polymeric layer comprises an additive comprising a plasticizer additive, an antistatic additive, an antioxidant additive, a UV-resistance additive, or a mixture thereof, wherein the additive is present in the polymeric layer in a range of from about 0.05 wt% to about 10 wt%, wherein the plasticizer comprises bis(2- ethylhexyl) phthalate, bis(2-propylheptyl) phthalate, diisonony] phthalate, di-n-buty] phthalate, butyl benzyl phthalate, diisodecy] phthalate, dioctyl phthalate, diethyl phthalate, diisobutyl phthalate, di-n-hexy] phthalate, trimethyl trimellitate, tri-(2- ethylhexyl]) trimellitate, tri-(n-octyl,n-decyl) trimellitate, tri-(heptyl,nonyl) trimellitate, n-octyl trimellitate, bis(2-ethylhexyl)adipate, dimethyl] adipate, monomethy] adipate, dioctyl adipate, dibutyl sebacate, dibutyl maleate, diisobutyl maleate, triethyl citrate, acetyl triethyl citrate, tributyl citrate, acetyl tributy] citrate, trioctyl citrate, acetyl trioctyl citrate, trihexyl citrate, acetyl trihexy] citrate, butyryl trihexyl citrate, trimethyl] citrate, or a mixture thereof (paragraphs [0065 – 0066]) for the purpose of providing improved gas barrier properties (paragraph [0085]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the polymeric layer comprises an additive comprising a plasticizer additive, an antistatic additive, an antioxidant additive, a UV-resistance additive, or a mixture thereof, wherein the additive is present in the polymeric layer in a range of from about 0.05 wt% to about 10 wt%, wherein the plasticizer comprises bis(2- ethylhexyl) phthalate, bis(2-propylheptyl) phthalate, diisonony] phthalate, di-n-buty] phthalate, butyl benzyl phthalate, diisodecy] phthalate, dioctyl phthalate, diethyl phthalate, diisobutyl phthalate, di-n-hexy] phthalate, trimethyl trimellitate, tri-(2- ethylhexyl]) trimellitate, tri-(n-octyl,n-decyl) trimellitate, tri-(heptyl,nonyl) trimellitate, n-octyl trimellitate, bis(2-ethylhexyl)adipate, dimethyl] adipate, monomethy] adipate, dioctyl adipate, dibutyl sebacate, dibutyl maleate, diisobutyl maleate, triethyl citrate, acetyl triethyl citrate, tributyl citrate, acetyl tributy] citrate, trioctyl citrate, acetyl trioctyl citrate, trihexyl citrate, acetyl trihexy] citrate, butyryl trihexyl citrate, trimethyl] citrate, or a mixture thereof in Wickersham in order to provide improved barrier properties as taught or suggested by Zhang.
With regards to claim 10, Wickersham does specifically disclose wherein the volatile organic compound comprises an aromatic hydrocarbon, a chlorinated hydrocarbon, or a mixture thereof.  However, aromatic hydrocarbons are well known fuel additives for increasing the octane number.  It would have been obvious to have provided wherein the volatile organic compound comprises an aromatic hydrocarbon, a chlorinated hydrocarbon, or a mixture thereof in order to improved the octane number of the fuel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
November 16, 2022